Citation Nr: 0120700	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  96-25 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1971 to April 
1979 and from February 1983 to April 1995.  He served in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was before the Board previously in October 1998, 
when it was remanded to obtain additional medical records and 
to clarify the appellant's diagnoses.


FINDINGS OF FACT

1.  The appellant has been diagnosed with dissociative 
disorder and psychogenic amnesia.

2.  The appellant was first diagnosed with dissociative 
disorder in service in 1992.

3.  The appellant was medically discharged from service for 
dissociative amnesia in 1995.


CONCLUSION OF LAW

The appellant's dissociative disorder was incurred during 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service medical records show that he was 
evaluated as normal psychiatrically at his August 1982 
enlistment examination.  He reported no history of loss of 
memory or amnesia, depression or excessive worry, nervous 
trouble of any sort, frequent trouble sleeping, periods of 
unconsciousness, or epilepsy or fits.  In 1991 the appellant 
was treated for suicidal ideations.  A psychiatric 
consultation report dated in April 1991 showed a diagnosis of 
adjustment disorder with mixed emotional features, which did 
not exist prior to entry into service and was manifested by a 
reaction to significant identifiable psychosocial stressors.  
The appellant was placed on limited duty for six months.  In 
January 1992, after overdosing on Tylenol and having an 
episode of memory lapse, the appellant was hospitalized for 
psychiatric treatment.  He reported prior episodes of memory 
lapse.  He was diagnosed with personality disorder with 
avoidant and narcissistic traits.  He was again hospitalized 
in February 1992 after he disappeared for eleven days with 
amnesia.  He was diagnosed with dissociative disorder and 
personality disorder with schizoid and passive-aggressive 
traits.  The report of Medical Board proceedings dated in 
April 1992 showed that it was recommended that the appellant 
be discharged from service due to dissociative 
disorder/psychogenic amnesia, which had existed prior to his 
entry into service but had been aggravated by service.  He 
was placed on limited status and allowed to complete 20 years 
in service.  An outpatient psychiatric note dated in December 
1994 indicated that the appellant had no new symptoms and no 
depressive symptoms.  The diagnosis was psychogenic amnesia, 
stable.  He was discharged from service in March 1995.

In August 1995, the appellant underwent a VA examination.  He 
stated that he felt he was over his psychiatric problems and 
felt that he did not have any emotional problems that 
required treatment.  The examiner concluded that no objective 
evidence of any significant mental or emotional problems was 
exhibited.  It was noted that the appellant had a history of 
maladaptive coping skills, psychogenic amnesia, suicidal 
behavior, fugue state, and interpersonal conflicts.  The 
examiner stated that the appellant's condition was 
essentially unchanged since his discharge from the military.  
He still experienced a tremendous amount of stress and life 
problems.

In July 2000, the examiner who had examined the appellant in 
August 1995 reviewed the medical records contained in the 
appellant's claims folder.  The examiner stated that the 
appellant did not exhibit any signs or symptoms at the time 
of his discharge and had not exhibited any in 1995.  The 
examiner added that the appellant had continued to show poor 
coping skills since discharge and could decompensate at any 
time due to stress.  The examiner added that the appellant 
had not verbalized any mental or emotional problems during 
the examination in 1995.  The examiner explained further that 
it is possible for a psychiatric condition to exist without 
manifesting symptoms until some stressful event triggers 
emotional or mental decompensation.  The examiner opined that 
the diagnoses that were made by the military physicians based 
on the symptoms that they observed were valid and reliable.  
These diagnoses, made at the time that the psychiatric 
illness was active, were neither ruled out nor negated 
because the appellant did not exhibit symptoms in 1995.  The 
examiner diagnosed dissociative disorder, psychogenic 
amnesia, and avoidant personality disorder.

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection for a disability may also be established based on 
aggravation of disease or injury which preexisted service 
when there is an increase in disability during service unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 1991); 38 C.F.R. § 3.306(a) (2000).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. 1111, 1137 (West 
1991); 38 C.F.R. 3.304(b) (2000); Vanerson v. West, 12 Vet. 
App. 254, 258-59 (1999).  The burden of proof is on VA to 
rebut the presumption.  Kinnaman v. Principi, 4 Vet. App. 20 
(1993).  Only conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(2000).  History of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of a preexisting condition but will be considered 
together with all other material evidence in determinations 
of inception.  38 C.F.R. § 3.304(b)(1) (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).

With regard to the appellant's various diagnoses of avoidant 
personality disorder, personality disorder with avoidant and 
narcissistic traits, and personality disorder with schizoid 
and passive-aggressive traits, the Board notes that, as a 
matter of law, service connection may not be granted for 
congenital or developmental defects such as a personality 
disorder.  38 C.F.R. § 3.303(c) (2000).

With regard to the appellant's diagnoses of dissociative 
disorder and dissociative or psychogenic amnesia, the 
appellant was discharged from service for this psychiatric 
disability and continues to carry these diagnoses.  
Therefore, the Board must address whether this disability 
preexisted his entrance into service.  The Board notes that 
the presumption of soundness attaches in this case because no 
psychiatric defects or disorders were noted at entrance to 
service.  Moreover, there is no medical evidence of record 
that constitutes clear and unmistakable evidence to rebut the 
presumption of sound condition at entrance.  There is 
evidence in the record that the appellant had reported 
episodes of memory loss prior to service.  A Physical 
Evaluation Board in March 1995 and a Medical Board in April 
1992 concluded that the appellant's disability existed prior 
to entry into active service, see Gahman v. West, 12 Vet. 
App. 406, 411 (1999) (unanimous findings of an inservice 
Board of Medical survey, based upon a veteran's own history 
filtered through its medical expertise, provided the required 
factual predicate necessary to clearly and unmistakably rebut 
the presumption of soundness).

The Board finds that this evidence is insufficient to 
constitute clear and unmistakable evidence in this case.  The 
reports of prior episodes of memory by the appellant were 
vague and, although they might resemble the episode of 
overdosing on Tylenol, which resulted in a diagnosis of 
personality disorder with avoidant and narcissistic traits, 
these episodes do not resemble the appellant's subsequent 
eleven-day disappearance, which resulted in a diagnosis of 
dissociative disorder.  The findings by the Physical 
Evaluation Board in March 1995 were preliminary findings and 
appear to have merely required that the medical evidence 
"substantiate" that the condition existed prior to entry 
into active service.  This standard of proof is significantly 
lower than the required clear and unmistakable evidence 
standard for this case.  Further, the discussion of the 
evidence in the findings of the Physical Evaluation Board is 
scant.  Accordingly, that conclusion has little probative 
value.  Although the similar conclusion reached by the 
Medical Board in April 1992 is better supported, that report 
contains no discussion of the appellant's enlistment 
examination and the history provided contemporaneously to 
that examination-evidence clearly contrary to the Medical 
Board's conclusion.  Given the failure of the Medical Board 
to account for this evidence and the defects noted above with 
regard to the Physical Evaluation Board and the other medical 
history provided by the appellant, the Board is unable to 
conclude that the appellant's disability clearly and 
unmistakably existed prior to his entry into service.  

Based on the appellant's current diagnoses and the evidence 
that the appellant has had this disability since being 
hospitalized in 1992 in service, the Board concludes that the 
evidence demonstrates that the appellant has dissociative 
disorder as a result of his military service.


ORDER

Entitlement to service connection for dissociative disorder 
is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


Error! Not a valid link.


